DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, it does not appear that there is any capability for the device to perform the function of extracting fluid from the human body. There is no reservoir or pumping/wicking mechanism disclosed, making it unclear how Applicants were in possession of the full scope of 1
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…an applicator allowing the sensor module to be coupled and fixed to an inner portion thereof…” It is not clear to which term, “applicator” or “sensor module” that “thereof” refers, rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0058344 A1 to Peterson et al. (“Peterson”).
As to claim 1, Peterson discloses a sensor applicator assembly for a continuous glucose monitoring system, comprising:  
	5a sensor module configured to be attachable to a human body to extract body fluid and periodically measure a blood glucose level (see [0137] and Fig 11, element 100); 
	an applicator allowing the sensor module to be coupled and fixed to an inner portion thereof, and being operable to eject 10the sensor module in response to a user's manipulation, so that the sensor module is attached to the human body (see Figs 10-12), 
	wherein the applicator is fixedly coupled to the sensor module when the sensor module is preinstalled therein and is decoupled from the sensor module when the sensor module is 15ejected (see Fig 54 and [0185]).  
	As to claim 2, Peterson further discloses wherein the applicator includes: 
	a main container having an accommodation space therein and 20an open side, with a press button being mounted on a portion of the main container to be press-manipulated by a user (see Fig 9, element 204); and 
	a plunger body disposed in a first position within the main container to move linearly from the first position to a second position in an ejecting direction in response to the press button 25being manipulated (see Fig 10-12), 
	Page 48wherein the sensor module is coupled to the plunger body to move from the first position to the second position, integrally with the plunger body (see Fig 10-12 – showing plunger body 208 moving from a first position to a second, inserted, position).  
	5
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of US 2013/0138078 A1 to Smith et al. (“Smith”).
As to claim 3, Peterson discloses a sensor receptacle (see Fig 11, element 236) provided on one end portion of the plunger body to accommodate the sensor module inserted into the sensor receptacle (see Fig 11), but fails to disclose a sensor fixing hook is provided on a peripheral portion 10of the sensor receptacle, the sensor fixing hook being able to engage with the sensor module inserted into the sensor receptacle to fix the sensor module, and the sensor fixing hook is configured to be disengaged from the sensor module in response to the plunger body being ejected 15to the second position.  
In a similar invention, Smith discloses a sensor fixing hook is provided on a peripheral portion 10of the sensor receptacle (see Fig 11, element 832), the sensor fixing hook being able to engage with the sensor module inserted into the sensor receptacle to fix the sensor module, and the sensor fixing hook is configured to be disengaged from the sensor module in response to the plunger body being ejected 15to the second position (see Fig 11, element 832’ and [0050]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peripheral portion of the sensor receptacle of Peterson with the sensor fixing hook of Smith as such a combination would merely amount to the substitution of one known fixation/deployment mechanism for another to yield predictable results.
As to claim 4, Smith further discloses wherein the sensor fixing hook is configured to be pivotable about a hinge shaft so that one end portion of the sensor fixing 20hook is engaged with or disengaged from the sensor module (see Fig 11).  
	As to claim 5, Smith further discloses wherein a hook guide is provided on an inner surface of the main container, 

	As to claim 6, Smith further discloses wherein the sensor module is provided with an engagement recess conforming to the sensor fixing hook, such that the sensor fixing 10hook is engaged with the engagement recess (see Fig 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.dictionary.com/browse/extract